Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 26-32 directed to inventions non-elected without traverse.  Accordingly, claims 26-32 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Mazanek teaches aqueous, self-crosslinking polyurethane dispersions comprising a uretdione prepolymer prepared from 100% of the uretdione of isophorone diisocyanate, a polyethylene oxide polyether from methanol and a polyester polyol component in the presence of a catalyst (Example 2).  Mazanek does not teach or render obvious the use of an azolate-compound in the curable composition.
Azolate compounds, particularly, Na-1,2,3-triazolates and Na-1,2,4-triazolates are used in the preparation of uretdione containing polyisocyanates.  The catalysts support the dimerization (isocyanate reacting with isocyanate).  The applicants unexpectedly found that the azolates support the cleavage of the uretdiones back into the free isocyanates that allows for fast crosslinking with OH-functional binders at low temperature.  A person of ordinary skill in the art would not expect the catalyst typically used for the dimerization process to also be useful in cleaving the dimer product to allow for a fast reaction with OH-functional binders at room temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763